Name: COUNCIL REGULATION (EEC) No 1935/93 of 12 July 1993 amending Regulation (EEC) No 103/76 laying down common marketing standards for certain fresh or chilled fish
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  marketing;  technology and technical regulations
 Date Published: nan

 20 . 7. 93 Official Journal of the European Communities No L 176/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1935/93 of 12 July 1993 amending Regulation (EEC) No 103/76 laying down common marketing standards for certain fresh or chilled fish THE COUNCIL OF THE EUROPEAN COMMUNITIES, consistency, adjustments should be made to the minimum market size of certain products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3759/92, in revising certain mechanisms of the common organization of the market in fishery products, introduces new products which are eligible for the assistance provided for under those mechanisms ; whereas application of the mecha ­ nisms requires the setting of common marketing stan ­ dards for the new products in question ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 103/76 is hereby amended as follows : 1 . In the title the word 'fish' shall be replaced by 'fishery products'. 2 . In Article 3 : (a) the first sentence shall be replaced by the fol ­ lowing : 'Marketing standards are hereby laid down for the following species of sea fish and cephalopods falling within CN codes 0302 and 0307, with the exception of fish meat ; (b) the following shall be added to the twenty-seventh indent : 'and Mediterranean cod (Trisopterus minutus),'; (c) the following indents shall be added to the list : '  Flounder (Platichthys flesus)  Sole (Solea spp.)  Scabbardfish (Lepidopus caudatus and Aphan ­ opus carbo)  Cuttlefish (Sepia officinalis and Rossia macro ­ soma), 3 . Annex B shall be replaced by the Annex to this Regu ­ lation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Whereas Regulation (EEC) No 1 03/76 (2) lays down common marketing standards for certain fresh or chilled fish and should therefore be amended accordingly to include the new products eligible for assistance ; Whereas the size standards for certain fishery products provide for minimum market sizes expressed by weight ; whereas these standards must be fully consistent with the minimum biological sizes for the species concerned, expressed by length, applicable under Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (3) ; whereas, in order to guarantee the necessary (') OJ No L 388, 31 . 12 . 1992, p. 1 . Regulation as amended by Regulation (EEC) No 697/93 (OJ No L 76, 30 . 3 . 1993, p. 12). (2) OJ No L 20 , 28 . 1 . 1976, p. 29 . Regulation as last amended by Regulation (EEC) No 33/89 (OJ No L 5, 7. 1 . 1989, p. 18). (3) OJ No L 288, 11 . 10 . 1986, p. 1 . Regulation as last amended by Regulation (EEC) No 3919/92 (OJ No L 397, 31 . 12 . 1992, P- !) ¢ No L 176/2 Official Journal of the European Communities 20. 7 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1993 . For the Council The President Ph. MAYSTADT 20 . 7 . 93 Official Journal of the European Communities No L 176/3 ANNEX 'ANNEX B SIZING 1 Herring (Clupea harengus) kg/fish number of fish to kg Size 1 0,125 and over 8 or less Size 2 from 0,085 up to but excluding 0,125 from 9 to 1 1 Size 3 (a) from 0,050 up to but excluding 0,085 from 12 to 20 (b) from 0,036 up to but excluding 0,085 for Baltic herring from 12 to 27 Sardines (Sardina pilchardus) kg/fish number of fish to kg Size 1 0,100 and over 10 or less Size 2 from 0,055 up to but excluding 0,100 from 11 to 18 Size 3 from 0,031 up to but excluding 0,055 from 19 to 32 Size 4 (a) from 0,015 up to but excluding 0,031 from 33 to 67 (b) from 0,011 up to but excluding 0,031 for Mediterranean sardines from 33 to 91 Dogfish (Scyliorhinus spp.) (Squalus acanthias) kg/fish kg/fish size 1 2 and over 2,2 and over 5ize 2 from 1 up to but excluding 2 from 1 up to but excluding 2,2 Size 3 from 0,5 up to but excluding 1 from 0,7 up to but excluding 1 Redfish (Sebastes spp .) | Cod (Gadtts morhtia) kg/fish kg/fish Size 1 2 and over 7 and over Size 2 from 0,6 up to but excluding 2 from 4 up to but excluding 7 Size 3 from 0,35 up to but excluding 0,6 from 2 up to but excluding 4 Size 4 from 1 up to but excluding 2 Size 5 from 0,3 up to but excluding 1 (') (a) The minimum sizes expressed in weight laid down in this Annex shall also be regarded as being respected if the fish comply with the minimum biological si ­ zes expressed in terms of length in the technical measures for the conservation of fishery resources. (b) In any case, the minimum biological sizes applicables in each region pursuant to Regulation (EEC) No 3094/86 must be respected . No L 176/4 Official Journal of the European Communities 20 . 7. 93 Saithe (Pollachius virens) Haddock (Melanogrammus aeglefinus) kg/fish j kg/fish Size 1 5 and over 1 and over Size 2 from 3 up to but excluding 5 from 0,57 up to but excluding 1 Size 3 from 1,5 up to but excluding 3 from 0,3 up to but excluding 0,57 Size 4 from 0,3 up to but excluding 1,5 from 0,17 up to but excluding 0,3 Whiting (Merlangus merlangus) Ling (Molva spp.) kg/fish kg/fish Size 1 0,5 and over 5 and over Size 2 from 0,35 up to but excluding 0,5 from 2,5 up to but excluding 5 Size 3 from 0,25 up to but excluding 0,35 from 1,5 up to but excluding 2,5 Size 4 from 0,11 up to but excluding 0,25 Mackerel (Scomber scombrus) kg/fish number of fish per 25 kg size l up ana over ju ur icbb Size 2 from 0,20 up to but excluding 0,5 51 to 125 Size 3 (a) from 0,10 up to but excluding 0,20 (a) 126 to 250 (b) from 0,08 up to but excluding 0,20 for Mediterra- (b) 126 to 325 for Mediterranean mackerel nean mackerel Spanish mackerel (Scomber japonicus) kg/fish | number of fish per 25 kg Size 1 0,5 and over 50 or less Size 2 from 0,25 up to but excluding 0,5 51 to 100 Size 3 from 0,14 up to but excluding 0,25 101 to 175 Size 4 from 0,05 up to but excluding 0,14 176 to 500 Anchovies (Engraulis spp .) kg/fish number of fish to kg Size 1 0,033 and over 30 or less Size 2 from 0,020 up to but excluding 0,033 31 to 50 Size 3 from 0,012 up to but excluding 0,020 51 to 83 Size 4 from 0,008 up to but excluding 0,012 84 to 125 20 . 7. 93 Official Journal of the European Communities No L 176/5 Plaice (Pleuronectes platessa) Hake (Merluccius merluccius) kg/fish I kg/fish Size 1 0,6 and over 2,5 arid over Size 2 from 0,4 up to but excluding 0,6 from 1,2 up to but excluding 2,5 Size 3 from 0,3 up to but excluding 0,4 from 0,6 up to but excluding 1,2 Size 4 from 0,15 up to but excluding 0,3 from 0,28 up to but excluding 0,6 Size 5 from 0,2 up to but excluding 0,28 from 0,1 5 up to but excluding 0,28 in the case of Mediterra ­ nean hake Megrim (Lepidorhombus spp.) Ray's bream (Brama spp.) kg/fish J kg/fish Size 1 0,45 and over 0,80 and over Size 2 from 0,25 up to but excluding 0,45 fom 0,20 up to but excluding 0,80 Size 3 from 0,20 up to but excluding 0,25 Size 4 (a) from 0,11 up to but excluding 0,20 (b) from 0,050 up to but excluding 0,20 in the case of Mediterranean megrim Monkfish (Lophius spp.) whole, gutted without heads kg/fish kg/fish Size 1 10 and over 3,75 and over Size 2 from 6 up to but excluding 10 from 2 up to but excluding 3,75 Size 3 from 3 up to but excluding 6 from 1 up to but excluding 2 Size 4 from 1 up to but excluding 3 from 0,5 up to but excluding 1 Size 5 from 0,5 up to but excluding 1 from 0,2 up to but excluding 0,5 Dab Lemon sole Albacore Bluefin tuna (Limanda limanda) (Microstomias kitt) (Thunnus alalunga) (Thunnus thynnus) kg/fish | kg/fish | kg/fish | kg/fish Size 1 0,25 and over 0,6 and over 4 and over 70 and over Size 2 from 0,13 up to but ex- from 0,35 up to but ex- from 1,5 up to but exclud- from 50 up to but excluding 70 eluding 0,25 eluding 0,6 ing 4 Size 3 from 0,1 8 up to but ex- from 25 up to but excluding 50 eluding 0,35 Size 4 from 10 up to but excluding 25 Size 5 from 6,4 up to but excluding 10 No L 176/6 Official Journal of the European Communities 20 . 7. 93 Bigeye tuna (Thunnus obesus) Pollack (Pollachius pollachius) Bue whiting (Micromesistius poutassou or Gadus poutassou) Pout (Trisopterus luscus) and Mediterranean cod (Trisopterus minutus) kg/fish kg/fish Number of fish to kg kg/fish Size 1 10 and over 5 and over 7 or less 0,35 and over Size 2 from 3,2 up to but exclud- from 2,5 up to but exclud- from 8 to 14 from 0,25 up to but excluding ing 10 ing 5 0,35 Size 3 from 1,5 up to but exclud- from 15 to 25 from 0,125 up to but excluding ing 2,5 0,25 Size 4 from 0,265 up to but from 26 to 50 from 0,05 up to but excluding excluding 1,5 0,125 Bogue Picarel Conger (Boops boops) (Maena smarts) (Conger conger) Number of fish to kg Number of fish to kg kg/fish Size 1 5 or less 20 or less 7 and over Size 2 6 to 31 21 to 40 from 5 up to but excluding 7 Size 3 32 to 70 41 to 90 from 0,5 up to but excluding 5 Gurnard (Trigla spp.) Red gurnard | Other gurnards Size 1 1 kg and over 0,25 and over Size 2 from 0,4 up to but excluding 1 kg from 0,2 up to but excluding 0,25 Size 3 from 0,2 up to but excluding 0,4 Size 4 0,06 to but excluding 0,2 Horse mackerel (Trachurus spp .) Mullet (Mugil spp.) Skate (Raja spp .) Skate (wings) kg/fish kg/fish kg/fish kg/wings Size 1 0,6 and over 1 and over 5 and over 3 and over Size 2 from 0,4 up to but excluding from 0,5 up to but excluding from 3 up to but excluding 5 from 0,5 up to but excluding 0,6 1 3 Size 3 from 0,2 up to but excluding from 0,2 up to but excluding from 1 up to but excluding 3 0,4 0,5 (a) Size 4 from 0,12 up to but exclud- from 0,1 up to but excluding from 0,3 up to but excluding ing 0,2 0,2 1 Size 5 from 0,02 up to but exclud ­ ing 0,12 (b) Size 4 from 0,08 up to but exclud ­ ing 0,2 Size 5 from 0,02 up to but exclud Mediterranean ing 0,08 Flounder (Platichthys flesus) kg/fish Size 1 more than 0,3 Size 2 from 0,2 to 0,3 20 . 7. 93 Official Journal of the European Communities No L 176/7 Sole (Solea spp.) kg/fish Size 1 0,5 and over Size 2 from 0,33 up to but excluding 0,5 Size 3 from 0,25 up to but excluding 0,33 Size 4 from 0,17 up to but excluding 0,25 Size 5 from 0,12 up to but excluding 0,17 White Scabbardfish (Lepidopus caudatus) kg/fish Size 1 3 and over Size 2 from 2 up to but excluding 3 Size 3 from 1 up to but excluding 2 Size 4 from 0,5 up to but excluding 1 Black Scabbardfish (Aphanopus carbo) kg/fish Size 1 3 and over Size 2 from 0,5 up to but excluding 3 Cuttlefish (Sepia officinalis, Rossia macrosoma) kg/fish Size 1 0,5 and over Size 2 from 0,3 up to but excluding 0,5 Size 3 from 0,1 up to but excluding 0,3'